DENY; and Opinion Filed March 6, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00186-CV

 IN RE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Relator

                 Original Proceeding from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-13467

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice Brown


       The Court has before it the petition for writ of mandamus filed by the Texas Department

of Family and Protective Services in which relator alleges the trial court abused its discretion by

denying discovery requests with regard to real party’s past and present health care records and

information and in denying relator’s request for an independent mental examination. The facts

and issues are well known to the parties, so we need not recount them herein.        Based on the

record before us, we conclude relator has not shown it is entitled to the relief requested.    See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, the Court DENIES the petition for writ of mandamus.


                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE
140186F.P05